
	
		I
		112th CONGRESS
		1st Session
		H. R. 2807
		IN THE HOUSE OF REPRESENTATIVES
		
			August 5, 2011
			Mr. Richmond (for
			 himself and Ms. Clarke of New York)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To transfer unobligated and repaid funds from the Small
		  Business Lending Fund Program to the Community Development Financial
		  Institutions Fund to continue the program of making capital investments in
		  eligible community development financial institutions in order to increase the
		  availability of credit for small businesses, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Lending to
			 Entrepreneurs for Growth in Underserved Populations Act of
			 2011 or the Small Business Leg-Up Act of
			 2011.
		2.FindingsThe Congress finds the following:
			(1)Families and small
			 businesses in under-served areas have for generations been unable to access
			 affordable credit.
			(2)The financial
			 crisis of 2008 only served to exacerbate efforts by entrepreneurs to access
			 capital for the purpose of creating jobs and improving economic outcomes in the
			 community.
			(3)Small business
			 investments revitalize communities by creating jobs but also contributing to
			 the local tax base, which helps finance investments in schools, hospitals,
			 infrastructure, and public safety.
			(4)The Community Development Financial
			 Institutions Fund is well placed to make careful, targeted investments in
			 community development financial institutions for the purposes of improving
			 economic outcomes for underserved families across America.
			(5)Providing the Community Development
			 Financial Institutions Fund with a robust capital infusion will make efficient
			 use of taxpayer dollars, by leveraging Federal investment for the purpose of
			 small business lending.
			3.Transfer of Funds
			 from Small Business Lending Fund to the CDFI Fund
			(a)Unobligated
			 fundsOn the date of the
			 expiration of the investment authority described under section 4109(a) of the
			 Small Business Jobs Act of 2010, the Secretary shall transfer all unobligated
			 funds in the Small Business Lending Fund to the Community Development Financial
			 Institutions Fund.
			(b)ProceedsSection 4103(b)(3) of the Small Business
			 Jobs Act of 2010 is amended to read as follows:
				
					(3)Proceeds
				transferred to CDFI FundAll
				funds received by the Secretary in connection with purchases made pursuant to
				paragraph (1), including principal, interest payments, dividend payments, and
				proceeds from the sale of any financial instrument, shall be transferred to the
				Community Development Financial Institutions Fund.
					.
			4.Small Business
			 Capital Investment Program
			(a)In
			 generalThe Riegle Community
			 Development and Regulatory Improvement Act of 1994 is amended by adding after
			 section 108 the following new section:
				
					108A.Small Business
				Capital Investment Program to increase credit availability for small
				businesses
						(a)Small Business
				Revolving Loan Program
							(1)In
				generalUsing amounts
				described under subsection (b), the Administrator shall carry out a Small
				Business Capital Investment Program (Program) to make capital
				investments in eligible community development financial institutions in order
				to increase the availability of credit for small businesses.
							(2)Structure of the
				ProgramTo the extent
				practicable, the Administrator shall carry out the Program in the same manner
				as the Small Business Lending Fund Program authorized under section 4103(a)(2)
				of the Small Business Jobs Act of 2010, except that—
								(A)all funds received by the Administrator in
				connection with purchases made under the Program, including principal, interest
				payments, dividend payments, and proceeds from the sale of any financial
				instrument, shall be deposited into the Fund;
								(B)eligible community development financial
				institutions may apply to receive a capital investment from the Fund in an
				amount not exceeding 10 percent of total assets, or such other percentage as
				the Administrator determines to be appropriate; and
								(C)the authority to make capital investments
				in eligible community development financial institutions shall continue so long
				as amounts described under subsection (b) are available to make such
				investments.
								(b)Funding
							(1)In
				generalNotwithstanding any other provision of this Act, amounts
				deposited into the Fund pursuant to section 4(a) of the Small Business Leg-Up
				Act of 2011, section 4103(b)(3) of the Small Business Jobs Act of 2010, or
				subsection (a)(2)(A) shall only be available to carry out the Program
				established under subsection (a).
							(2)Administration
				costsInterest payments received under subsection (a)(2)(A) may
				be used to pay for the administrative costs of carrying out the Program.
							(3)Authorization of
				appropriationsThere is authorized to be appropriated to the
				Administrator $4,000,000 to carry out the Program.
							(c)RulemakingThe Administrator may issue such
				regulations as the Administrator determines to be appropriate to carry out this
				section.
						(d)Eligible
				community development financial institution defined For purposes of this section, the term
				eligible community development financial institution means a
				community development financial institution with assets of $10,000,000,000 or
				less, as reported in audited financial
				statements.
						.
			(b)Technical
			 amendmentThe table of
			 contents for the Riegle Community Development and Regulatory Improvement Act of
			 1994 is amended by inserting after the item relating to section 108 the
			 following new item:
				
					
						108A. Small Business Capital Investment
				Program to increase credit availability for small
				businesses.
					
					.
			
